Citation Nr: 1705069	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-23 630	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel












INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, reopened and denied entitlement to service connection for bilateral hearing loss.  Regardless of any RO determination on the application to reopen, however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In December 2014, the Veteran revoked his Power of Attorney, which had appointed the Veterans of Foreign Wars of the United States (VFW) as his representative.  The Board finds that the Veteran properly revoked VFW's representation.  See 38 C.F.R. § 14.631(f)(1).  The Veteran has not filed a VA Form 21-22 or VA Form 21-22a designating another individual or accredited service organization as his representative.  He therefore proceeds with the appeal pro se.

Per his request, the Veteran was scheduled for a Board videoconference hearing on January 13, 2017.  In a December 2016 statement however, the Veteran stated that he no longer wished to have a Board hearing.  Therefore, his request for a Board hearing is deemed to have been withdrawn.

FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal.  




CONCLUSION OF LAW

The criteria for withdrawal of an appeal seeking to reopen a service connection claim for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204.

In the present case, in a December 2016 statement, the Veteran indicated that he wished to withdraw this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal as to whether new and material evidence has been received to reopen the service connection claim for bilateral hearing loss is dismissed.



		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


